PER CURIAM.
Following pleas of nolo contendere, Johnny Leonard was convicted and sentenced for criminal offenses. In the final judgments the trial court imposed court costs pursuant to section 27.3455(1), Florida Statutes (1987) and Leonard was ordered to pay these court costs in the amount of $800.00 or perform 240 hours of community service. He appeals from these sentences.
We reverse.
Section 27.3455, Florida Statutes (1987), as effective on the days the instant of*464fenses were committed, provides for the assessment of costs in the amount of $200.00 per felony count against criminal defendants. Deleted from the statutory authorization effective October 1, 1986, Chapter 86-154, Laws of Florida, is the alternative provision which formerly required an indigent defendant to perform community service in lieu of paying the costs. Consequently, no statutory authority existed for the 240 hours total of community service Appellant was alternatively required to perform.
As to costs the trial court erred in failing to give Leonard notice and a hearing as to such assessment and his ability to pay. Mays v. State, 519 So.2d 618 (Fla.1988); Jenkins v. State, 444 So.2d 947 (Fla.1984). We reverse the imposition of costs and remand in order that the trial court may give such notice and a hearing.
REVERSED and REMANDED for further proceedings consistent herewith.
ANSTEAD and WALDEN, JJ., and OWEN, WILLIAM, C., Jr., (Retired), Associate Judge, concur.